DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 7 are objected to because of the following informalities: 
In claim 1, line 9, “the opening of the hole” should likely read --an opening of the through-hole-- to avoid improper antecedent basis. 
In claim 1, line 12, “the fitted state” should likely read --a fitted state-- to avoid improper antecedent basis. 
In claim 1, lines 9, “the hole” should likely read --the through-hole-- to avoid improper antecedent basis.
In claim 2, line 11, “the hole” should likely read --the through-hole-- to avoid improper antecedent basis.
In claim 7, line 2, “the transition region” should read --a transition region-- to avoid improper antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination, “such as in the edge region of the screen” will not be interpreted as being part of the claimed invention.
In claim 5, line 3, the phrase "such as" and “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination, “preferably plastic, such as silicone” will not be interpreted as being part of the claimed invention. 
In claim 7, lines 4-5, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination, “said overlap preferably comprising a gradually decreasing or rounded edge” will not be interpreted as being part of the claimed invention 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Deng (US Publication No. 2019/0204526).
Regarding claim 1, Deng discloses a screen protector for fitting on screens for telephones and tablets and screens for other portable display devices (see Figures 4-5 and Paragraphs [0002]-[0003]), where the screen protector (Figure 4-5, comprised of support member 10 and screen protector 20) comprises: at least two layers (Figure 4, comprised of splint layers 11 and 12 and screen protector layer 20), an adhesive layer (Paragraph [0029], 12 composed of adhesive) and a protective layer (20), where the screen protector (comprised of 10 and 20) has an inner side (adjacent 12), which will be facing towards the screen during use (see Paragraph [0029]), and an outer side (adjacent 11), which will be facing away from the screen during use (see Paragraph [0029]), wherein the screen protector (comprised of 10 and 20) further comprises a through-hole (comprised of groove 14, sliding groove 16, and through hole 18) in an edge region (defined by support member 10), where a camera and/or a sensor are mounted in the screen (see Paragraph [0031]), such as in the edge region of the screen (see Paragraph [0031]), and in that a movable element (cover 15), which is made of a non-transparent material (Paragraph [0031], cover blocking view of camera), is mounted in an opening of the through-hole (Paragraph [0031] and Figure 5, 15 mounted within groove 14 and capable of rotating along sliding groove 16 to cover through-hole 18), so that in a closed position (Paragraph [0031], where 15 covers 18) the movable element (15) blocks the camera and/or sensor (see Paragraph [0031]), and in at least one non-closed position (Figure 5 and Paragraph [0031], when 15 does not cover 18) allows the camera and/or sensor to be uncovered (see Paragraph [0031]), said movable element (15) being configured for retention in the through-hole (comprised of 14, 16, and 18) in a fitted state (see Figure 5) of the screen protector (Figures 4-5, comprised of 10 and 20).
Regarding claim 2, Deng discloses the screen protector according to claim 1, and further discloses wherein the through-hole (comprised of groove 14, sliding groove 16, and through-hole 18) has a first portion (groove 14) on the inner side (adjacent 12) of the screen protector (comprised of 10 and 20) and a second portion (comprised of sliding groove 16 and through-hole 18), which during use will be facing away from the screen (see Figure 5) relative to the first portion (14) of the through-hole (comprised of 14, 16, and 18), said first portion (14) of the through-hole (comprised of 14, 16, and 18) having a greater extension than the second portion (16/18) of the through-hole (Figure 5, 14 extending wider than 16/18 as shown by dashed line), in that the movable element (15) comprises at least one first part (portion of 15 not exposed through 16/18) and second part (portion of 15 exposed through 16/18), where the first part (portion of 15 not exposed through 16/18) has a greater extension than the second part (portion of 15 exposed through 16/18), when viewed perpendicularly to the screen protector (see Figure 5), in that the first part (portion of 15 not exposed through 16/18) of the movable element (15) is configured for fitting into the first portion (14) of the through-hole (comprised of 14, 16, and 18), in that the second part (portion of 15 exposed through 16/18) of the movable element (15) is configured for fitting into (see Paragraph [0031]) the second portion (16/18) of the through-hole (comprised of 14 and 18), so that the movable element (15) cannot come out of the through-hole (comprised of 14, 16, and 18) when the screen protector (comprised of 10 and 20) is mounted on the screen (see Figure 5 and Paragraph [0031], where 15 is embedded within 14).
Regarding claim 4, Deng discloses the screen protector according to claim 2, and further discloses wherein the movable element (cover 15) further comprises a third part (convex part 151), which during use is positioned at a greater distance from the screen than the second part (Paragraph [0028] and Figure 5, 151 protruding from body of 5 outward/perpendicular to the screen protector portion 20), and in that the third part (151) has a greater extension (Paragraph [0023], extending outward from body of 15) than the second part (portion of 15 exposed through 16/18), when viewed perpendicularly to the screen protector (see Figure 5).
Regarding claim 9, Deng discloses the screen protector according to claim 1, and further discloses (in Figure 5) wherein the movable element (15) has an oblong shape (see Figure 5), when viewed perpendicularly to the screen protector (see Figure 5).
Regarding claim 11, Deng discloses the screen protector according to claim 1, and further discloses (in Figure 5) wherein the movable element (15) can be moved translationally (Paragraph [0031] and Figure 5, by sliding convex part 151 of cover 15 through sliding groove 16), viewed perpendicularly to the screen protector (see Figure 5), so that in the direction of translation (rotational translation) the through-hole (comprised of 14, 16, and 18) has a greater extent (space within groove 14 allowing 15 to rotating open and close) than the movable element (15) (see Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (US Publication No. 2019/0204526) in view of Kinoshita (US Publication No. 2019/0033686).
Regarding claim 3, Deng discloses the screen protector according to claim 2, and suggested but does not explicitly disclose wherein the first portion of the through-hole is formed in the adhesive layer of the screen protector.
However, Kinoshita teaches a screen cover (Figure 1, cover 3) comprising an inner layer (Figure 2, inner cover 33) and an outer layer (bezel 31), and a through-hole (Figures 2 and 4, comprised of long hole 31a, recess 33a, and camera hole 33b) having a first portion (recess 33a) and a second portion (long hole 31a), said first portion (33a) having a greater extension (see Figures 2-4) than the second portion (31a), wherein the first portion (33a) of the through-hole (comprised of 31a, 33a, and 33b) is formed in the adhesive layer (inner cover 33 corresponding to inner splint 12 in Figure 4 of Deng) of the screen protector (comprised of bezel 31 and inner cover 33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the inner splint layer of Deng to include the first portion of the through-hole of Deng as taught in Kinoshita. Doing so would have provided an accommodating space for the movable member to translate within the screen protector, without becoming dislodged through the front side (see Figures 1-3 and Paragraph [0044] in Kinoshita).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (US Publication No. 2019/0204526) in view of Yeh (US Publication No. 2021/0286234).
Regarding claim 5 (as best understood), Deng discloses the screen protector according to claim 1, but does not explicitly disclose wherein the movable element is made of a flexible material, preferably plastic, such as silicone.
However, Yeh teaches a movable element (Figure 1, shutter 106) is made of a flexible material, preferably plastic, such as silicone (Paragraph [0016], 106 comprised of an elastomeric material, including various silicone-based compounds).
It would have been prima facia obvious to a person of ordinary skill in the art to have modified the movable element of Deng to be comprised of the flexible, elastomeric material as taught in Yeh to provide “smoothness and flexibility to the shutter 106, thereby preventing any damage to the camera of the bezel” (see Paragraph [0017] in Yeh). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US Publication No. 2019/0204526) in view of Probst (US Publication No. 2016/0095241, as cited in IDS).
Regarding claim 6, Deng discloses the screen protector according to claim 1, but does not teach wherein the protective layer of the screen protector comprises a first central portion made of glass and a peripheral portion made of plastic or carbon.
However, Probst discloses a screen protector (see Figures 1-20) comprising a protective layer (comprised of faceplate boarder 100 and barrier component 104) comprising a first central portion (104) made of glass (see Paragraph [0006]) and a peripheral portion (100) made of plastic or carbon (see Paragraph [0060]) (see specifically Figures 17 and 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the protective layer of Deng to be comprised of glass as taught in Probst and combined the plastic boarder along the peripheral of the protective layer as taught in Probst. Doing so would have provided the protective layer with a hard, tempered material that is more resistant to scratches, cracking, or distortion through extended use (see Paragraph [0066] in Probst, where barrier is comprised of tempered glass) and would have prevented the minimized the transition area between the barrier portion and the face plate of the display device (see Paragraph [0004] in Probst).
Regarding claim 7 (as best understood), Deng in view of Probst teaches the screen protector according to claim 6, and further teaches (in Probst) wherein, in a transition region (Figures 17-18 in Probst, overlapping contact point between 104 and 100) from the peripheral portion (100) to the central portion (100), an overlap (see Figures 17-18) of the material (100 made of plastic) of the peripheral portion (100) over the glass (100 made of glass) is provided in the central portion (100) on the outer side (opposite device 106) of the screen protector (Figures 17-18), said overlap preferably comprising a gradually decreasing or rounded edge (see Paragraph [0041] and Figures 17-18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (US Publication No. 2019/0204526) in view of Chen (US Publication No. 2018/0004068).
Regarding claim 8, Deng discloses the screen protector according to claim 1, and further teaches wherein the movable element (15) comprises a first partial element (base of 15) and a second partial element (convex part 151), but does not disclose wherein the first partial element and second partial element are joined together by disengageable coupling members.
However, Chen teaches a moveable element (see Figures 2A-3B) comprising a first partial element (shutter element 116) and a second partial element (actuator element 114), wherein the first partial element (116) and second partial element (114) are joined together by disengageable coupling members (Paragraph [0021], 114 and 116 coupled through 115 and perimeter surface of 114).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the first and second partial elements of Deng to include the coupling members taught in Chen. Doing so would have allowed the first and second partial elements to be disassembled, to as to allow the partial elements to be replaced and/or upgraded. 
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US Publication No. 2019/0204526) in view of Gustaveson (US Publication No. 2018/0059510)
Regarding claim 10, Deng discloses the protector according to claim 1, but does not disclose wherein the movable element has a circular shape, when viewed perpendicularly to the screen protector.
However, Gustaveson teaches (in Figures 3A-3B) a movable element (obstructing member 302) a circular shape (see Figures 3A-3B), when viewed perpendicularly to the screen (computer screen 101) (see also Figures 7A-7B).
It would have been obvious to one of ordinary skill in the art to have changed the shape of the movable element of Deng to a circular shape as taught in Gustaveson, considering a changed in shape has been held to be an obvious matter of design choice to a person of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed feature is significant. See MPEP § 2144.04 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (Court holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (US Publication No. 2019/0204526) in view of Rinner (US Publication No. 2015/0059251).
Regarding claim 12, Deng discloses the protector according to claim 1, wherein the movable element (15) has an oblong shape (Figure 5, 15 being oval shaped) with at least one partially circular end edge (each end of 15 being partially circular), but does not teach wherein  the through-hole is made with a partially circular corner adapted to the partially circular end edge, and a triangular shape, where the side opposite the partially circular corner is formed by a circular arc, which is configured so that the movable element may be rotated about an axis perpendicular to the screen protector, so that the partially circular end edge rotates resting against the partially circular corner.
However, Rinner teaches (in Figures 38-60) teaches a through hole (Figure 49, comprised of rear cavity 6011 and rear camera opening 6007), wherein the through-hole (comprised of 6011 and 6007) is made with a partially circular corner (Figure 49, rounded corner adjacent hole 6004) adapted to a partially circular end edge (Figure 54, rounded edge of blocker 620 adjacent post 6203) of the movable element (blocker 620), and a triangular shape (Figure 49, 6011 being triangular shaped), where the side opposite the partially circular corner (Figure 49, rounded corner adjacent hole 6004) is formed by a circular arc (Figure 49, top left arc of 6011), which is configured so that the movable element (620) may be rotated about an axis (axis through post 6203) perpendicular to the screen protector (case 600), so that the partially circular end edge Figure 54, rounded edge of blocker 620 adjacent post 6203) rotates (about post 6203) resting against the partially circular corner (Figure 49, rounded corner adjacent hole 6004).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the shape of the through hole and movable element of Deng to the shapes disclosed in the Rinner, considering a changed in shape has been held to be an obvious matter of design choice to a person of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed feature is significant. See MPEP § 2144.04 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841